Title: To Thomas Jefferson from Elisha Avery, 11 February 1805
From: Avery, Elisha
To: Jefferson, Thomas


                  
                     Sir,
                     George Town, Feby 11th. 1805.
                  
                  With any other than yourself, elevated to the rank in which you are placed, I should have been awed by a sense of my presumption, & probably detered from excercising the liberty to which I am now emboldend: and it is alone Sir, On those liberal & virtuous Qualities, which so emminently distinguish your character, that I rely for pardon of the freedom I allow myself.
                  Too generally does it happen, that personages, rendered illustrious by superiority of genius, or dignity of situation, are regardless of humble merit, & look with an eye of approbation on such appeals only, as are accompanied by formality, & cloathed in robes of etiquette: But you Sir enjoying in an exalted degree, all that supremacy attained by mental excellence, & raised by the voices of gratitude & admiration to the summit of National honour, will deign to appreciate according to its motive, this exposition of my wishes, although it be submitted without other ceremonial than the upright assurance of my profound veneration.—   I am Sir a Native Citizen of the United States, to which I have recently returned after an absence of several Years, devoted ostensably, to the pursuits for which I was early destined, viz commercial undertakings. The latter part of my residence abroad, has not been attended with that portion of success, which I could have desired; and a series of unpropitious events has materially altered the face of my future prospects. It is under these circumstances Sir, that I have been led to a consideration of the object which I shall have the honour of disclosing in this letter—Deprived by reverses of the power of continuing in the line of my vocation under such advantages as are necessary to render it a Welcome one to myself, or an useful one to society, I am induced to seek a change of it, in something better suited to my means & more congenial to my disposition. The reluctance which I feel at incuring obligation, & a consciousness of the propriety of self-effort in cases of difficulty, unite in urging me to this resolution; otherwise I might have look’d for the promotion of my interests, through the medium of kindred alliance.—I will no longer then Sir hesitate to avow that, (considering it a measure the most susceptible of securing to myself that independence which it behoves a man to maintain, as well as of enabling me the more readily to contribute my share of publick usefulness) I would hereby presume to make a tender of my services to my Country, & to solicit from her Guardian & Protector that degree of confidence & encouragement which my feeble talents might be thought entitled to.—
                  In what situation my Will to render myself beneficial to the community might be most accelerated, I would not pretend to determine. I am young & unincumbered, zealous for the welfair of my Country, But possessing no greater ambition than that of existing free of dependence, & of maintaining respectability amongst my my fellow citizens, by an honorable & useful employment of my time & faculties.—
                  The circumstances incident to my life hitherto, have afforded me a more than ordinary opportunity of making some acquisitions of great utility, if not necessity, to a person destined for certain publick undertakings.—
                  A good deal of application in mercantile concerns, an habitual intercourse with commercial men, and a careful attention to their Various methods of transacting Negociations in the different Countries of Europe, have enabled me to understand with tolerable accuracy, the principles & regulations of commerce.—
                  During the frequent & sometimes difficult voyages, which my avocations have caused me to perform, I have not been neglectful of the principal qualifications which constitute the mariner & are indispensable in a Naval life.—
                  On the other hand while viewing many imposing structures of defence & resistance which fortuitous occurrences have thrown in my way, & while exploring fields once the Theatres of battle; my mind has been insensibly directed towards a contemplation of those important objects, which, together with a propensity for Military knowedge, have induced me to devote a considerable share of my subsequent leisure, to certain studies, which form an essential part of the education of the Soldier or Engineer.—My Sojourn on the Continent of Europe has enabled me to become methodically instructed in the french language, the usage of which is equally familiar to me with that of my National tongue.
                  I am also sufficiently acquainted with the Spanish for the ordinary transactions of business &c.
                  It is with diffidence & not without concern Sir, that I have proceeded thus far in speaking of myself; under different circumstances, I should have reserved this task for another, but chancing to be immediately at the seat of Government, on my way from Norfolk to the Northward, I have felt irresistably impeled to make you this communication; at the same time I beg leave renewedly to apologize for any wrong I may commit in presenting it in so informal a manner.—
                  It is true that I am known to some of the Gentlemen of Congress, but not happining to accord with them on particular points, Delicacy has forbid my seeking through the channel of complacency, the favour of an introduction from them.—If I were conscious that it would become me here to express my individual sentiments, on subjects not absolutely connected with my purpose, I should perhaps before I laid aside my pen, give greater indulgence to my feelings: But sensible of the impotence of my conception, I would respectfully humble my feeble essays before the grandeur of your understanding. Still Sir You will pardon me for observing, that though during most of the contest which has so long agitated our Country, & which is so happily & gloriously subsiding, I have been too far removed to take a decided part. I have not been unanxious however with regard to its event: And having had in the mean time a most eligible opportunity amidst the miseries of Absolute & Aristocratic Governments, of studying their causes & of Witnessing their effects; could I have erred in the choice of a political System for my Native Country?—Between two modes of Administration, of which the direct tendency of the one, being (as far analogy of situations would permit,) to involve me & my fellow citizens, & more especially our posterity, in all those evils & unnatural wrongs which I had so much deplored; whilst the principles & effects of the other conducing to secure & perpetuate to us the most ample enjoyment of those costly blessings, which nature & reason extend towards us, & declare to be our rights; could I have doubted a moment in making my election? I hope Sir that You may one day have too fair an opinion of my Judgement & honesty to suppose me capable of hesitating. From what I have taken the liberty of Noticing you will discover my motives & Wishes, should they be so far honoured with Your approbation as to engage You in their promotion, I will as promptly as possible procure such testimonials of my character & conduct, as might authorise me to expect Your confidence—I shall do myself the honour of calling on You another time, when You will please to signify your sentiments concerning this application.
                  I have the honour to be Sir with due respect Your Most Obdt. Servt.
                  
                     E. Avery 
                     
                  
                  
                     
                        [Note in margin:] 
                     
                     Please see the envelope
                  
               